Exhibit 10.1

EIGHTH AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT AGREEMENT

This Eighth Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of May 8, 2015, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Wells
Fargo Bank, National Association together with the other financial institutions
a party hereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent for the Lenders (the “Administrative
Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of
September 17, 2010, as amended (the “Credit Agreement”). All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.

B. The Borrower has informed the Administrative Agent and the Lenders that the
Borrower intends to incur unsecured Indebtedness in an aggregate principal
amount not to exceed $300,000,000 (the “High Yield Bond Debt”).

C. The Borrower has requested that the Lenders consent to the closing on and
incurrence of the High Yield Bond Debt and agree to make certain amendments to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. CONSENT.

Subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Lenders consent to the closing on and incurrence of the High Yield
Bond Debt so long as (a) 100% of the net proceeds of the High Yield Bond Debt
are immediately remitted to the Administrative Agent for application to the
Obligations; (b) the terms of the High Yield Bond Debt are not, taken as a
whole, materially more adverse to the Lenders than the terms described in the
draft Description of Notes (draft date March 18, 2015) provided to the Lenders
on March 23, 2015 (it being understood that the remaining terms to be agreed,
including pricing and maturity, shall be deemed acceptable to the Lenders so
long as the maturity of the High Yield Bond Debt is not prior to the date that
is 180 days after the stated Termination Date as amended by this Amendment);
(c) the closing on and incurrence of the High Yield Bond Debt occurs on or
before June 1, 2015 and (d) the Borrower shall have paid to Administrative Agent
the non-refundable fee in the amount and for the account of the Lenders as set
forth on Schedule A attached hereto, which fees shall be fully earned by such
Lenders upon the closing on and incurrence of the High Yield Bond Debt in
accordance with this Section 1 and which fees may, at the option of the
Borrower, be paid from the net proceeds of the High Yield Bond Debt before
giving effect to the application thereof to the other Obligations as described
in clause (a) above.



--------------------------------------------------------------------------------

Section 2. AMENDMENTS EFFECTIVE UPON EIGHTH AMENDMENT CLOSING.

Subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Credit Agreement shall be and hereby is amended as follows:

2.1. The following new definitions are added to Section 5.1 of the Credit
Agreement (Definitions):

“High Yield Bond Debt” is defined in the Eighth Amendment.

“High Yield Bond Documents” means the documents, instruments and agreements
evidencing the High Yield Bond Debt (as any of them may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof).

“Eighth Amendment” means that certain Eighth Amendment to Amended and Restated
Revolving Credit Agreement dated as of May 8, 2015 by and among the Borrower,
the Administrative Agent and the Lenders, and acknowledged by the Restricted
Subsidiaries.

Section 3. AMENDMENTS EFFECTIVE UPON CLOSING ON AND INCURRENCE OF THE HIGH YIELD
BOND DEBT

Subject to the satisfaction of the conditions precedent set forth in Section 4
below and upon the closing on and incurrence of the High Yield Bond Debt in
accordance with Section 1 of this Amendment, the Credit Agreement shall be
further amended as follows:

3.1. The Borrower shall repay all amounts owing to TD Bank, NA (“TD Bank”) under
the Credit Agreement and TD Bank shall cease to be a Lender under the Credit
Agreement and Loan Documents. After giving effect to the application of the net
proceeds of the High Yield Bond Debt (which shall be made in a manner consistent
with Section 1 of this Amendment), the Lenders each agree to make such purchases
and sales of interests in the outstanding Loans between themselves so that each
Lender is then holding its relevant pro rata share of outstanding Loans based on
their Commitments as in effect after giving effect hereto. Such purchases and
sales shall be arranged through the Administrative Agent and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith.

3.2. The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant

 

-2-



--------------------------------------------------------------------------------

to the terms hereof (including, without limitation, Section 2.9 hereof). The
Borrower and the Lenders acknowledge and agree that the Commitments of the
Lenders aggregate $430,000,000 as of closing on and incurrence of the High Yield
Bond Debt in accordance with Section 1 of the Eighth Amendment.

“Termination Date” means the third anniversary of the closing on and incurrence
of the High Yield Bond Debt in accordance with Section 1 of the Eighth
Amendment, or such earlier date on which the Commitments are terminated in whole
pursuant to Sections 2.9, 9.3 or 9.4 hereof.

3.3. Section 2.6(a) of the Credit Agreement (Voluntary Prepayments) shall be
amended and restated as follows:

(a) Voluntary.

(i) Subject to clause (ii) below, the Borrower shall have the privilege of
prepaying without premium or penalty and in whole or in part (but, if in part,
then in an amount not less than $50,000.00 or any greater amount that is an
integral multiple of $50,000.00) the Loans at any time on any Business Day upon
prior notice to the Administrative Agent (which shall advise each Lender thereof
promptly thereafter) by no later than 12:00 noon (Central time) on the date of
each prepayment of a Loan, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any prepayment is accompanied
by a termination of the Commitments, accrued interest thereon to the date fixed
for prepayment.

(ii) In the event the Borrower repays the Loans and terminates the Commitments
in full or the Obligations are accelerated following the occurrence of an Event
of Default, in either case at any time prior to the Termination Date, Borrowers
shall pay a sum equal to 1.0% of the total amount of the Commitments as a
prepayment fee, it being acknowledged by the Borrower that such prepayment fee
is an estimate of Lenders’ damages in the event of early termination and is not
a penalty.

3.4. Section 8.9 of the Credit Agreement (Permitted Indebtedness) shall be
amended and restated as follows:

Section 8.9 Permitted Indebtedness. The Borrower will not, and will not permit
any Restricted Subsidiary to, incur, create, issue, assume or permit to exist
any Indebtedness for Borrowed Money other than:

(a) the Obligations hereunder and the Subsidiary Guaranty Agreement relating
thereto;

 

-3-



--------------------------------------------------------------------------------

(b) the High Yield Bond Debt;

(c) unsecured Subordinated Debt;

(d) debt incurred in connection with permitted Fixed Asset Financing;

(e) unsecured Indebtedness for Borrowed Money owing between the Borrower and its
Restricted Subsidiaries in the ordinary course of business, provided that the
aggregate amount of Indebtedness for Borrowed Money at any one time owing either
by or to the Insurance Subsidiary shall not exceed $1,000,000; and

(f) other unsecured Indebtedness for Borrowed Money to any Person (other than to
the Borrower or another Restricted Subsidiary) in an aggregate amount for the
Borrower and all Restricted Subsidiaries not exceeding $5,000,000 at any time
outstanding.

3.5. Section 8.12 of the Credit Agreement (Material Contracts) shall be amended
and restated as follows:

Section 8.12 Material Contracts.

(a) The Obligations shall at all times constitute “Senior Debt” or “Senior
Indebtedness” (or words of like import) under any indenture, instrument, or
agreement relating to any Subordinated Debt. Except as otherwise specified
below, the Borrower shall not (i) amend or modify any of the terms or conditions
relating to Subordinated Debt, (ii) make any voluntary prepayment of
Subordinated Debt or effect any voluntary redemption thereof, (iii) make any
cash payments in connection with any conversion of any such Subordinated Debt,
or (iv) make any payment on account of Subordinated Debt which is prohibited
under the terms of any instrument or agreement subordinating the same to the
Obligations. Notwithstanding the foregoing, (x) with prior written notice to the
Administrative Agent and the Lenders, the Borrower may agree to a decrease in
the interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor or to any other amendment or modifications of any Subordinated Debt not
adverse to the Lenders (other than amendments or modifications of the relevant
subordination provisions thereof which requires the affirmative consent of the
Required Lenders), and (y) with prior written notice to the Administrative Agent
and the Lenders (which notice may be given the same day as the anticipated
consummation of the transaction addressed in the notice), the Borrower may
voluntarily prepay,

 

-4-



--------------------------------------------------------------------------------

redeem, or repurchase all or any part of outstanding Subordinated Debt if at the
time of any such payment and after giving effect thereto no Default or Event of
Default exists, which notice shall be accompanied by a duly executed officer’s
certificate (in form and substance acceptable to the Administrative Agent)
certifying the amount of the Subordinated Debt to be voluntarily prepaid,
redeemed, or repurchased, the payment or purchase price thereof, and that at the
time of any such payment and after giving effect thereto no Default or Event of
Default exists.

(b) The Borrower shall not, without the prior written consent of the
Administrative Agent, (i) amend or modify any of the terms or conditions of the
High Yield Bond Documents in any manner that would reasonably be expected to be
adverse to the Agent and the Lenders or (ii) make any voluntary prepayment of
Subordinated Debt or effect any voluntary redemption thereof.

3.6. Section 8.15 of the Credit Agreement (Guaranties) shall be amended and
restated as follows:

Section 8.15 Guaranties. The Borrower will not and will not permit any
Restricted Subsidiary to become or be liable in respect of any Guaranty except:
(a) Guaranties of the Borrower which are limited in amount to a stated maximum
dollar exposure and are permitted under Sections 8.9 and 8.10, (b) the
Subsidiary Guaranty Agreement and (c) Guaranties of the Restricted Subsidiaries
of the High Yield Bond Debt.

3.7. Section 8.16 of the Credit Agreement (Limitation on Restrictions) shall be
amended and restated as follows:

Section 8.16 Limitation on Restrictions. Except as provided herein and except as
set forth in the High Yield Bond Documents, the Borrower shall not and shall not
permit any of its Restricted Subsidiaries directly or indirectly to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to: (1) pay dividends or make any other distribution on any of such
Restricted Subsidiary’s capital stock or other equity interests owned by the
Borrower or any Restricted Subsidiary of the Borrower; (2) pay any indebtedness
owed to the Borrower or any other Restricted Subsidiary; (3) make loans or
advances to the Borrower or any other Restricted Subsidiary; or (4) transfer any
of its property or assets to the Borrower or any other Restricted Subsidiary.
The Borrower shall not enter into any indenture, instrument, or other agreement
for Indebtedness for Borrowed Money (other than with respect to the High Yield
Bond

 

-5-



--------------------------------------------------------------------------------

Documents) which contains, or amend any terms of any such indenture, instrument,
or agreement which would result in any such indenture, instrument, or agreement
having, covenants or defaults more burdensome on the Borrower or any Restricted
Subsidiary than the covenants and defaults provided for in this Agreement and
the other Loan Documents.

3.8. Section 8.20(n) of the Credit Agreement (Reports) shall be amended and
restated as follows:

(n) Subordinated Debt and High Yield Bond Debt Deliveries and Notices. Promptly
upon issuance or receipt, copies of all material reports, certificates and
notices delivered by the Borrower to the holders of any Subordinated Debt or the
holders of the High Yield Bond Debt (except for financial and SEC reports that
are separately provided or made available to the Lenders pursuant to this
Agreement) and copies of all material notices or demands received by the
Borrower from one or more holders of Subordinated Debt or one or more holders of
High Yield Bond Debt.

3.9. Section 9.1(g) of the Credit Agreement (Events of Default) shall be amended
and restated as follows:

(g) (i) An “Event of Default” shall occur under any indenture, instrument, or
agreement setting forth the terms and conditions applicable to any Subordinated
Debt; (ii) any subordination provision in any document or instrument relating to
any Subordinated Debt or any Liens securing any Subordinated Debt shall cease to
be in full force and effect or any Person (including the holder of any
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision; or (iii) an “Event of Default” shall occur
under the High Yield Bond Documents;

3.10. Schedule 1.1 of the Credit Agreement (Commitments) shall be amended and
restated in its entirety to read as set forth on Schedule 1.1 attached hereto
and made a part hereof.

Section 4. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):

4.1. The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.

 

-6-



--------------------------------------------------------------------------------

4.2. The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.

4.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

Section 5. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Guarantors are in compliance with the terms and conditions of
the Credit Agreement and the other Loan Documents and no Default or Event of
Default exists or shall result after giving effect to this Amendment.

Section 6. MISCELLANEOUS.

6.1. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
Notwithstanding anything to the contrary set forth in this Amendment, it is the
intent of the parties that Section 1.9 of the Sixth Amendment to Amended and
Restated Revolving Credit Agreement dated as of November 18, 2014 among the
parties hereto shall remain in full force and effect, and, in accordance with
the terms and conditions expressly set forth therein, that on or before June 15,
2015, so long as no Event of Default or Default is then outstanding, the
Borrower shall repay all amounts owing to TD Bank, NA, irrespective of the
source of funds for repayment procured by the Borrower.

6.2. The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.

 

-7-



--------------------------------------------------------------------------------

6.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment and the other instruments and documents
to be executed and delivered in connection herewith, including the fees and
expenses of counsel for the Administrative Agent.

6.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).

[SIGNATURE PAGE TO FOLLOW]

 

-8-



--------------------------------------------------------------------------------

This Amendment is entered into as of the date and year first above written.

 

WORLD ACCEPTANCE CORPORATION By

/s/ A. Alexander McLean III

A. Alexander McLean III, Chief Executive Officer

Accepted and agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent By

/s/ William M. Laird

William M. Laird, Senior Vice President

[Signature Page to Eighth Amendment to Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By

/s/ Bruce Jenks

Name: Bruce Jenks Title: Vice President BANK OF MONTREAL By

/s/ Michael S. Cameli

Name: Michael S. Cameli Title: Director CAPITAL ONE, NATIONAL ASSOCIATION By

/s/ Beverly Abrahams

Name: Beverly Abrahams Title: Senior Vice President TD BANK, NA By

/s/ Kevin M. Short

Name: Kevin M. Short Title: Senior Vice President TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION By

/s/ Stephanie Bowman

Name: Stephanie Bowman Title: Senior Vice President FIRST TENNESSEE BANK
NATIONAL ASSOCIATION By

/s/ Micah Dickey

Name: Micah Dickey Title: Vice President

 

-10-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Eighth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.

Dated as of May 8, 2015.

[SIGNATURE PAGE TO ACKNOWLEDGEMENT AND CONSENT TO FOLLOW]



--------------------------------------------------------------------------------

Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Eighth Amendment to Amended and Restated Revolving Credit Agreement set
forth above.

 

WORLD ACCEPTANCE CORPORATION OF ALABAMA WORLD ACCEPTANCE CORPORATION OF MISSOURI

WORLD FINANCE CORPORATION OF GEORGIA

WORLD FINANCE CORPORATION OF LOUISIANA

WORLD ACCEPTANCE CORPORATION OF OKLAHOMA, INC. WORLD FINANCE COMPANY OF SOUTH
CAROLINA, LLC WORLD FINANCE CORPORATION OF TENNESSEE WFC OF SOUTH CAROLINA, INC.
WORLD FINANCE CORPORATION OF ILLINOIS WORLD FINANCE CORPORATION OF NEW MEXICO
WORLD FINANCE COMPANY OF KENTUCKY LLC WORLD FINANCE CORPORATION OF COLORADO
WORLD FINANCE CORPORATION OF WISCONSIN WFC SERVICES, INC. WORLD FINANCE
CORPORATION OF TEXAS

WORLD FINANCE COMPANY OF INDIANA, LLC

WORLD FINANCE COMPANY OF MISSISSIPPI, LLC

WORLD FINANCE COMPANY OF IDAHO, LLC

By

/s/ A. Alexander McLean III

A. Alexander McLean III, its Chief Executive Officer WFC LIMITED PARTNERSHIP By
WFC of South Carolina, Inc., as sole general partner By

/s/ A. Alexander McLean III

A. Alexander McLean III, its Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 1.1

Commitments

 

Name of Lender

   Commitments      Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 125,000,000         29.07 % 

Bank of Montreal

   $ 95,000,000         22.09 % 

Bank of America, N.A.

   $ 110,000,000         25.58 % 

Capital One, National Association

   $ 45,000,000         10.47 % 

Texas Capital Bank, National Association

   $ 25,000,000         5.81 % 

First Tennessee Bank National Association

   $ 30,000,000         6.98 %    

 

 

    

 

 

 

Total

$ 430,000,000      

 

 

    

 

 

 

 

-13-